Citation Nr: 0716259	
Decision Date: 06/01/07    Archive Date: 06/18/07	

DOCKET NO.  05-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1968 to August 
1971.  He served in Vietnam from May 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
VARO in Denver, Colorado, that denied entitlement to the 
benefit sought.

The Board notes that service connection is in effect for 
diabetes mellitus associated with herbicide exposure.  A 20 
percent rating has been in effect since September 8, 2005.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The medical evidence of record includes a diagnosis of 
PTSD.

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. § § 1110, 1154 (a), 5103, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the claim, compliance 
with the Veterans Assistance Act of 2000 (VCAA) need not be 
discussed.  The Board notes that a review of the record 
reveals there has been substantial compliance with the VCAA 
throughout the development of the claim.   


PERTINENT LEGAL CRITERIA

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 U.S.C.A. 
§ 3.303 (d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) the 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and current disability.  Shedden v. Principi, 381 F.3d, 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection for injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154 (b).  The Court has 
interpreted 38 U.S.C.A. § 1154 (b) as still requiring 
competent evidence of a current disability, and a causal 
connection between the current disability and the veteran's 
active service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir 1997), Cert. denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The Board must 
adjudicate the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and in what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The veteran's military personnel records show that he served 
in Vietnam from May 1968 to May 1969.  While in Vietnam he 
participated in several campaigns, including the Vietnam 
Counter Offensive Phase IV, Vietnam Counter Offensive Phase 
V, Vietnam Counter Phase VII, and the Tet Counter Offensive 
in 1969.  His principal duty assignments in Vietnam were as 
an engineer equipment mechanic from May 1968 to November 1968 
with the 173rd Engineer Company, 173rd Airborne Brigade, from 
November to December 1968 as a supply clerk with Company A, 
14th Engineer Battalion (Combat), and an engineer equipment 
parts specialist from December 1968 to May 1969 with Company 
A, 14th Engineer Battalion (Combat).

The medical evidence of record contains a principle 
psychiatric diagnosis of PTSD.  The medical evidence includes 
the report of a psychiatric examination accorded the veteran 
by VA in September 2003.  The veteran was given a diagnosis 
of chronic, moderately severe PTSD.

The record also includes a November 2003 statement from a 
nurse at a private post trauma counseling services facility.  
He indicated he had seen the veteran in March 2003 as a 
result of an auto accident in which a motorcyclist was 
killed.  Reference was made to nightmares the veteran had had 
since his return from Vietnam.  The March 2003 vehicular 
accident intensified the dreams.  The veteran stated that he 
had never received any counseling prior to this related to 
his wartime experiences.  The individual expressed a belief 
that the veteran had PTSD related to Vietnam and more 
recently an automobile accident in March 2003.  

Also of record is an unsigned November 2004 statement from an 
individual who stated that a request for records regarding 
the veteran was impossible to comply with since the records 
would be over 25 years old and no longer existed.  The 
individual recalled that the veteran was counseled by him 
shortly after service discharge and received treatment for 
substance abuse/dependency and PTSD.

Lay statements of record referred to the impact of the 
veteran's psychiatric status on his employment in the years 
following service discharge.  

The veteran has been asked by VA to provide more specific 
information with regard to his claimed stressful events in 
service.  The information he has provided has not been as 
specific as one would like.  Nevertheless, based on a 
longitudinal review of the evidence that is of record, to 
include the personnel records, the Board finds that the 
veteran's reports of exposure to stressful experiences while 
serving in Vietnam in the late 1960's are credible.  The 
veteran has a current valid diagnosis of PTSD and various 
mental professionals have attributed the PTSD to his 
experiences in Vietnam.  While more specifics with regard to 
his experiences would have been helpful, the Board finds that 
the evidence of record as currently constituted is adequate 
to put the evidence of record at least in relative equipoise.  
This evidence clearly raises a doubt that must be resolved in 
the veteran's favor.  As indicated in Suozzi v. Brown, 10 
Vet. App. 307 (1997), a stressor need not be corroborated in 
every detail.  There is no requirement in case law that there 
needs to be a higher level of exposure to combat.  
Corroboration of a veteran's personal participation in such 
events is not necessary.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  The personnel records verify that the 
veteran was a participant in several different campaigns, 
including the Tet Counter Offensive in 1969.  Accordingly, 
the Board finds the veteran has PTSD that reasonably is a 
result of his experiences in Vietnam.  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


